327 S.W.3d 18 (2010)
Judy RUARK, Appellant,
v.
Alva RUARK, Respondent.
No. WD 71621.
Missouri Court of Appeals, Western District.
November 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
Kenneth C. Hensley and Wyatt Z. Roberts, Raymore, MO, for appellant.
William W. Bird, St. Joseph, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, GARY D. WITT, Judge and KEITH MARQUART, Special Judge.

ORDER
PER CURIAM:
Judy Ruark appeals the judgment of the trial court that, inter alia, dissolved her marriage to Alva Ruark and divided their marital and non-marital assets.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.